Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: Claims 1, 19 and 20 of the current application teach similar subject matter as the prior art of Setlur et al. (US 10,817,527).  However, claims 1, 19, and 20 are allowed for the reasons pointed out by the applicant’s remarks filed on 04/21/2022.  Specifically, the prior art fails to teach “generating semantic annotations for a published data source using the trained word similarity model, based on the synonym database, and the plurality of word embeddings, and indexing the plurality of word embeddings” as recited in claims 1, 19, and 20.
Claims 2-18 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Setlur et al (10,515,121) discloses using natural language processing for visual analysis of a data set includes displaying a data visualization based on a dataset retrieved from a database using a set of one or more queries and receiving a user input to specify a natural language command related to the displayed data visualization.
Hancock (US 2020/0050638) discloses determining the validity or infringement of a patent claim using natural language processing and information retrieval techniques.
Ock et al ( 2019/0188263) discloses word semantic embedding.
Leal et al (2018/0300315) discloses automated document analysis and processing using machine learning techniques.
Ho et al (2017/0286835) discloses concept hierarchies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672